           Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
BROOKSIDE GROUP, LLC                            )
            Plaintiff,                          )
                                                )
                                                )
v.                                              )
                                                )   Case No. 1:18-cv-1005-AT
                                                )
CARIS HEALTHCARE, LP,                           )
             Defendant.                         )
                                                )
                                                )


      xxxxxxxxxxx AMENDED ANSWER AND COUNTERCLAIM OF
     [PROPOSED]
                DEFENDANT CARIS HEALTHCARE, LP
                   TO PLAINTIFF’S COMPLAINT

      Defendant, Caris Healthcare, LP (“Caris”), by counsel, submits the following

Amended Answer to the Complaint (“Complaint”) filed by Plaintiff Brookside

Group, LLC (“Plaintiff” or “Brookside”). Caris denies all allegations in Plaintiff’s

Complaint that it does not expressly admit in this Amended Answer.

      Caris responds to the specific allegations in the enumerated paragraphs in

Plaintiff’s Complaint as follows:

                                 JURISDICTION

      1.      No answer is necessary to paragraph 1 of Plaintiff’s Complaint because

it only contains legal conclusions. To the extent that the allegations in paragraph

1of Plaintiff’s Complaint are contrary to law, they are denied.

                                          1
           Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 2 of 12




      2.      No answer is necessary to paragraph 2 of Plaintiff’s Complaint because

it only contains legal conclusions. To the extent that the allegations in paragraph 2

of Plaintiff’s Complaint are contrary to law, they are denied.

                                      PARTIES

      3.       Caris denies the allegations in paragraph 3 of Plaintiff’s Complaint for

lack of knowledge or information sufficient to form a belief as to the truth of the

matters asserted.

      4.      Caris admits that it is a citizen of the state of Tennessee and that it

operates hospices throughout the United States.

      5.      The allegations in paragraph 5 of Plaintiff’s Complaint refer to a

website, which speaks for itself. To the extent that the allegation in paragraph 5 of

Plaintiff’s Complaint vary from the text of the website itself, they are denied.

      6.      Caris admits that its registered agent for service of process, National

Registered Agents, Inc., was served with a Summons and Plaintiff’s Complaint.

                                   OPERATIVE FACTS

      7.      Caris admits that in May of 2016, a representative of Brookside

contacted Caris regarding Brookside’s past work with hospice providers. Caris

expressly denies that HospiScript was mentioned by either Caris or Brookside in the




                                           2
           Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 3 of 12




May 2016 communications. Caris denies the remaining allegations of paragraph 7

of Plaintiff’s Complaint.

      8.      Caris admits that it executed a Non-Disclosure Agreement in

September of 2016 with Brookside. Caris denies the remaining allegations of

paragraph 8 of Plaintiff’s Complaint.

      9.      The allegations in paragraph 9 of Plaintiff’s Complaint refer to a Non-

Disclosure Agreement, which speaks for itself.         To the extent allegations in

paragraph 9 of Plaintiff’s Complaint vary from the text of the Non-Disclosure

Agreement, they are denied.

      10.     The allegations in paragraph 10 of Plaintiff’s Complaint refer to a Non-

Disclosure Agreement, which speaks for itself.         To the extent allegations in

paragraph 10 of Plaintiff’s Complaint vary from the text of the Non-Disclosure

Agreement, they are denied.

      11.     The allegations in paragraph 11 of Plaintiff’s Complaint refer to a Non-

Disclosure Agreement, which speaks for itself.         To the extent allegations in

paragraph 11 of Plaintiff’s Complaint vary from the text of the Non-Disclosure

Agreement, they are denied.

      12.     The allegations in paragraph 12 of Plaintiff’s Complaint refer to a Non-

Disclosure Agreement, which speaks for itself.         To the extent allegations in


                                          3
        Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 4 of 12




paragraph 12 of Plaintiff’s Complaint vary from the text of the Non-Disclosure

Agreement, they are denied.

      13.    Caris admits that is executed a Business Associate Agreement with

Brookside contemporaneously with the execution of the Non-Disclosure Agreement

with Brookside. Caris denies the remaining allegations of paragraph 13 of Plaintiff’s

Complaint.

      14.    The allegations in paragraph 14 of Plaintiff’s Complaint refer to a

Business Associate Agreement, which speaks for itself. To the extent allegations in

paragraph 14 of Plaintiff’s Complaint vary from the text of the Business Associate

Agreement, they are denied. Caris denies the remaining allegations of paragraph 14

of Plaintiff’s Complaint.

      15.    Caris admits that Brookside provided Caris with a Master Services

Agreement, which speaks for itself. To the extent that the allegations in paragraph

15 vary from the text of the Master Services Agreement, they are denied.

      16.    The allegations in paragraph 16 of Plaintiff’s Complaint refer to a

Master Services Agreement, which speaks for itself. To the extent allegations in

paragraph 16 of Plaintiff’s Complaint vary from the text of the Master Services

Agreement, they are denied.




                                         4
        Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 5 of 12




      17.    Caris admits that in or about September and October of 2016, Caris

provided Brookside with data regarding its contract with Hospiscript.

      18.    Caris admits that on or about October 5, 2016 Brookside received an

email from Natalie Swider of HospiScript, which speaks for itself. To the extent the

allegations in paragraph 18 of Plaintiff’s Complaint vary from the text of the October

5, 2016 email from Natalie Swider to Brookside, they are denied.

      19.    Caries denies the allegation in paragraph 19 of Plaintiff’s Complaint for

lack of knowledge or information sufficient to form a belief as to the truth of the

matters asserted.

      20.    Caris admits that it provided documents and information to Brookside

during October 2016. Caris denies the remaining allegations in paragraph 20 of

Plaintiff’s Complaint.

      21.    Caris admits that it provided documents and information to Brookside

during October 2016. Caris denies the remaining allegations in paragraph 20 of

Plaintiff’s Complaint.

      22.    Caris denies the allegations in paragraph 22 of Plaintiff’s Complaint for

lack of knowledge or information sufficient to form a belief as to the truth of the

matters asserted.




                                          5
         Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 6 of 12




        23.   Caris denies the allegations in paragraph 23 of Plaintiff’s Complaint for

lack of knowledge or information sufficient to form a belief as to the truth of the

matters asserted.

        24.   Caris admits that on November 2, 2016, representatives from Caris and

Brookside participated in a telephone conference. Caris also admits that it received

a copy of an invoice that Brookside claimed related to one of its customers. Caris

expressly denies that it received any proprietary information from Brookside. Caris

denies the remaining allegations in paragraph 24 of Plaintiff’s Complaint.

        25.   Caris denies the allegations in paragraph 25 of Plaintiff’s Complaint.

        26.   Caris denies the allegations in paragraph 26 of Plaintiff’s Complaint.

        27.   Caris admits the allegations in paragraph 27 of Plaintiff’s Complaint

and further states that Caris did not execute an agreement with Brookside because,

among other reasons, the fees Brookside wanted to charge for its services were too

high.

        28.   Caris admits that Norman McRae informed Brookside that it would not

be retaining its services. Caris also admits informing Brookside that Caris would

negotiate directly with HospiScript. Caris further admits that Norman McRae

thanked Brookside. Caris denies the remaining allegations in paragraph 28 of

Plaintiff’s Complaint.


                                           6
        Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 7 of 12




      29.    Caris admits that Caris never agreed to pay Brookside thirty-percent

(30%) for Brookside’s services. Caris denies the remaining allegations in paragraph

29 of Plaintiff’s Complaint.

      30.    Caris admits that Brookside and Caris had a telephone conference on

December 20, 2016. Caris also admits that it received a copy of an invoice that

Brookside claimed to be related to one of Brookside’s customers. Caris denies

receiving any proprietary information from Brookside. Caris denies the remaining

allegations in paragraph 30 of Plaintiff’s Complaint.

      31.    Caris denies the allegations in paragraph 31 of Plaintiff’s Complaint.

      32.    Caris denies the allegations in paragraph 32 of Plaintiff’s Complaint.

      33.    Caris denies that Brookside provided Caris with proprietary

information. Caries also denies that Brookside provided Caris with any services. To

the extent the allegations paragraph 33 of Plaintiff’s Complaint refer to an email, the

email speaks for itself. To the extent the allegations in paragraph 33 of Plaintiff’s

Complaint vary from the text of the email, they are denied. Caris denies the

remaining allegations in paragraph 33 of Plaintiff’s Complaint.




                                          7
        Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 8 of 12




                          COUNT I
       [ALLEGED] BREACH OF NON-DISCLOSURE AGREEMENT

      34.    Caris restates and reincorporates by reference each and every preceding

paragraph of this Answer as if set forth fully herein.

      35.    The allegations in paragraph 35 of Plaintiff’s Complaint refer to a Non-

Disclosure Agreement, which speaks for itself. To the extent the allegations in

paragraph 35 of Plaintiff’s Complaint vary from the text of the Non-Disclosure

Agreement, they are denied. Caris denies the remaining allegations in paragraph 35

of Plaintiff’s Complaint.

      36.    Caris denies the allegations in paragraph 36 of Plaintiff’s Complaint.

      37.    Caris denies the allegations in paragraph 37 of Plaintiff’s Complaint.

      38.    Caris denies the allegations in paragraph 38 of Plaintiff’s Complaint.

      39.    Caris denies the allegations in paragraph 39 of Plaintiff’s Complaint.

                                  COUNT II
                        [ALLEGED] UNJUST ENRICHMENT

      40.    Caris restates and reincorporates by reference each and every preceding

paragraph of this Answer as if set forth fully herein.

      41.    Caris denies that Brookside shared with Caris confidential and

proprietary information relying on the expressed promise of Caris. Caris admits that

it executed a Non-Disclosure Agreement with Brookside, which speaks for itself.


                                          8
         Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 9 of 12




To the extent the allegations in paragraph 41 of Plaintiff’s Complaint vary from the

text of the Non-Disclosure Agreement, they are denied. To the extent not expressly

admitted here, Caris denies the allegation in paragraph 41 of Plaintiff’s Complaint.

      42.    Caris denies the allegations in paragraph 42 of Plaintiff’s Complaint.

      43.    Caris denies the allegations in paragraph 43 of Plaintiff’s Complaint.

      44.    Caris denies the allegations in paragraph 44 of Plaintiff’s Complaint.

      45.    Caris denies the allegations in paragraph 45 of Plaintiff’s Complaint.

      46.    Caris denies the allegations in paragraph 46 of Plaintiff’s Complaint.

      47.    Caris denies the allegations in paragraph 47 of Plaintiff’s Complaint.

      48.    Caris denies the allegations in paragraph 48 of Plaintiff’s Complaint.

      49.    Caris denies the allegations in paragraph 49 of Plaintiff’s Complaint.

      Caris denies all the remaining allegations in Plaintiff’s Complaint to the extent

not expressly admitted above, and otherwise deny that they are liable to Plaintiff for

any of the requests for relief set forth in Plaintiff’s Complaint.

                            ADDITIONAL DEFENSES

      Without admitting any of the allegations of Plaintiff’s Complaint, and without

admitting or acknowledging that Caris bears any burden of proof as to any of them,

Caris asserts the following defenses. Caris intends to rely upon any additional

defenses that become available or apparent during pretrial proceedings and


                                           9
        Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 10 of 12




discovery in this action and reserve the right to amend this Answer to assert all such

further defenses.

                        FIRST ADDITIONAL DEFENSE

      Plaintiff’s Complaint fails to the extent that it does not state a claim upon

which the Court may grant relief.

                       SECOND ADDITIONAL DEFENSE

      Plaintiff’s Complaint fails to the extent that Plaintiff lacks standing or have

not taken action necessary to recover under the Non-Disclosure Agreement.

                        THIRD ADDITIONAL DEFENSE

      Plaintiff’s claims are barred by the statute of frauds.

                       FOURTH ADDITIONAL DEFENSE

      Plaintiff’s claims are barred by the doctrine of equitable estoppel.

                        FIFTH ADDITIONAL DEFENSE

      Plaintiff failed to take reasonable steps to prevent damages, if any, and failed

to mitigate any such alleged damages.

                        SIXTH ADDITIONAL DEFENSE

             Plaintiff’s claims are barred to the extent that Plaintiff has waived or

released its claims.

                       SEVENTH ADDITIONAL DEFENSE



                                          10
       Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 11 of 12




     Plaintiff’s breach of contract claim fails under the parol evidence rule.

                     EIGHTH ADDITIONAL DEFENSE

     Plaintiff’s claims are barred under the doctrine of unclean hands.

     WHEREFORE, Caris Healthcare, L.P. requests this Court to enter a

judgment:

            1.    Denying Plaintiff any and all relief in this case;

            2.    Dismissing Plaintiff’s claims in their entirety with prejudice;

            3.    Awarding Caris its costs and attorneys’ fees incurred in this case;
                  and

            4.    Granting Caris all other remedies that the Court deems just and
                  proper.

Dated: March 21, 2019                 CARIS HEALTHCARE, LP

                                      By: /s/ Keith J. Barnett
                                      Keith J. Barnett
                                      Georgia Bar No. 142340
                                      TROUTMAN SANDERS LLP
                                      600 Peachtree Street NE
                                      Suite 3000
                                      Atlanta, Georgia
                                      Telephone: (404) 885-3000
                                      Facsimile: (404) 885-3900
                                      Email: keith.barnett@troutman.com




                                        11
       Case 1:18-cv-01005-AT Document 63 Filed 03/26/19 Page 12 of 12




                     CERTIFICATE OF COMPLIANCE

      This motion complies with Local Rule 5.1 and was prepared using a 14-

point Times New Roman font.

Dated: March 21, 2019                        /s/ Keith J. Barnett
                                             Keith J. Barnett
                                                    Georgia Bar No. 142340



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on all counsel of

record via CM/ECF which will send electronic notification to all counsel of record.


       This 21st day of March, 2019.      /s/ Keith J. Barnett
                                          Keith J. Barnett
                                          Georgia Bar No. 142340

                                          Counsel for Defendant Caris
                                          Healthcare, LP




                                        12
